UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1848



CLEO M. CLARK,

                                              Plaintiff - Appellant,

          versus


GREENSVILLE MEMORIAL HOSPITAL/EMPORIA HOSPITAL
CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-403)


Submitted:   December 26, 2001            Decided:   January 14, 2002


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleo M. Clark, Appellant Pro Se. Karen Skeirik Elliott, MCCANDLISH
KAIN, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleo M. Clark appeals from the district court’s order adopting

the magistrate judge’s recommendation that summary judgment be

granted in favor of Greensville Memorial in Clark’s action alleging

racially motivated employment discrimination. We have reviewed the

record, the district court’s opinion, and the magistrate judge’s

report and recommendation and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court.   Clark v.

Greensville Mem’l Hosp., No. CA-00-403 (E.D. Va. May 24, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2